DETAILED ACTION
1.	Applicant's amendment filed on August 30, 2021 has been entered.  Claims 1-24 are pending.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA ..
Response to Argument
3.	Applicant’s arguments filed August 30, 2021 have been fully considered and are persuasive.
Allowable Subject Matter
4.	Claims 1-24 are allowed for the reasons argued by Applicants on pages 7-8 of Remarks, filed August 30, 2021.  None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the claimed invention of the present application at or before the date it was effectively filed.
	The prior art of record Wang; Ligong et al. (US 7538518 B2) discloses in a method and system for detecting charger failure, a battery is operable to receive a charge from the charger via a pair of terminals. The battery includes an analog front end (AFE) coupled to the pair of terminals. The AFE is configured to receive at least one input corresponding to voltage measured across the pair of terminals. A battery controller included in the battery is coupled to the AFE by a serial link. The battery controller receives the at least one input via the serial link. In response to the voltage being below a predefined value, the battery controller is placed in a charge_not_received state, which is indicative of the charger being defective.
The prior art of record Little; Herbert (US 20070123316 A1) discloses various embodiments are described herein for a mobile communication device that authenticates a smart battery prior to use. The mobile device includes a main processor and a device memory. The device memory stores first and second portions of security information used for authentication. The smart battery includes a battery processor and a battery memory. The battery memory stores a third portion of security information used for authentication. The main processor sends an authentication request including the first 
Based on the teaching of the above prior arts of record, although they are teaching similar subject matter, these prior arts of record The prior art of record Wang; Ligong et al. (US 7538518 B2), and further in view of Little; Herbert (US 20070123316 A1), do not disclose these specific limitations of filter the voltage of the battery to generate a filtered voltage that is non- zero and has a lower voltage level than the voltage of the battery; and provide the filtered voltage to turn on circuitry to be used to authenticate the battery (emphasis added), as set forth in claim 1, similar to claims 7, 13, and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion  
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHNGA B TRUONG whose telephone number is 571-272-3858. 
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The central fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.



/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498                                                                                                                                                                                                        October 14, 2021